 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES HUDLOW,                                       Case No.: 18cv2826-CAB-WVG
12                                      Plaintiff,
                                                         ORDER REGARDING MOTION TO
13   v.                                                  DISMISS SECOND AMENDED
                                                         COMPLAINT [Doc. No. 3]
14   COUNTY OF SAN DIEGO; DEPUTY
     ANTHONY MEHALIK; DEPUTY
15
     CARLOS ESQUER; and DOES 1-10,
16                                   Defendant.
17
18         This lawsuit arises out of an alleged use-of-force incident that occurred on
19   September 21, 2016 in the City of Encinitas. Pending before the Court is the motion to
20   dismiss the Second Amended Complaint (“SAC”) filed by Defendants County of San
21   Diego (“County”), Deputy Carlos Esquer, and Deputy Anthony Mehalik (collectively
22   “Defendants”). [Doc. No. 3.]
23                                  PROCEDURAL HISTORY
24         On February 6, 2018, Plaintiff, who was in pro per at the time, filed his original
25   complaint in the San Diego Superior Court, Case Number 37-2018-00006324-CU-PO-
26   CTL, alleging only state law claims. [Doc. No. 1 at 24-27.] On September 10, 2018,
27   Plaintiff filed a First Amended Complaint (“FAC”), again only alleging state law claims.
28

                                                     1
                                                                                18cv2826-CAB-WVG
 1   [Doc. No. 1 at 19-21.] On November 20, 2018, now represented by counsel, Plaintiff
 2   filed the SAC, alleging federal claims. [Doc. No. 1 at 5-17.] In the SAC, Plaintiff sets
 3   forth five claims for relief against Defendants under 42 U.S.C. §1983 for unlawful
 4   detention and arrest, excessive force, ratification, failure to train, and unconstitutional
 5   custom or policy, as well as a claim under the Americans with Disability Act (“ADA”).
 6         On December 17, 2018, Defendants filed a notice of removal. [Doc. No. 1.] On
 7   December 21, 2018, Defendants filed a motion to dismiss the SAC. [Doc. No. 3.] On
 8   January 4, 2019, Plaintiff filed an opposition to the motion to dismiss. [Doc. No. 4.] On
 9   January 18, 2019, Defendants filed a reply to the opposition. [Doc. No. 6.]
10                               ALLEGATIONS OF COMPLAINT
11         Plaintiff alleges that on September 25, 2016 at 4:00 a.m., he was walking on
12   Encinitas Boulevard towards his residence when he noticed a vehicle on the other side of
13   the road. [Doc. No. 1, SAC at ¶ 12.] Plaintiff alleges that deputies saw him walking and
14   that he eventually crossed the street. [Id. at ¶¶ 13 – 15.] After walking another quarter of
15   a mile, he was approached by Deputy Mehalik and Deputy Esquer and Plaintiff asked if
16   he could assist them. [Id. at ¶¶ 15 – 16.] Plaintiff claims the deputies grabbed Plaintiff’s
17   hands and began asking him questions. [Id. at ¶¶ 16 – 17.] The deputies allegedly asked
18   Plaintiff if they could search him, but he denied their request. [Id. at ¶ 17.] He alleges that
19   he immediately told the deputies that he was disabled and could not have his hands
20   placed behind his back. [Id. at ¶ 18.] The deputies asked him why he could not perform
21   the task but, as Plaintiff attempted to demonstrate his “limitation.” the deputies allegedly
22   grabbed his hands and handcuffed him. [Id.] Plaintiff states he immediately began
23   complaining of being in pain due to the fact that his hands were behind his back, but that
24   the deputies responded by acting more forcibly and they said that “everyone claims to be
25   disabled.” [Id. at ¶ 19.]
26         Plaintiff further alleges that the deputies searched him for 45 minutes before
27   determining he had not participated in any criminal activity and then they removed the
28   handcuffs. [Id. at ¶¶ 20-21.] Plaintiff claims that when Deputy Mehalik removed the

                                                    2
                                                                                   18cv2826-CAB-WVG
 1   handcuffs, he twisted Plaintiff’s hands and pulled both of Plaintiff’s shoulders out of the
 2   sockets which caused Plaintiff to be in pain. [Id. at ¶ 22.] Plaintiff alleges that he was
 3   pushed to the ground where Deputy Mehalik continued to pull on his arms. [Id. at ¶ 23.]
 4   He claims he asked deputies to take him to the hospital, but they declined to do so. [Id. at
 5   ¶ 24.] Fearful of the deputies, Plaintiff returned to his home as quickly as possible. [Id. at
 6   ¶ 25.]
 7                                           DISCUSSION
 8      A. Legal Standard.
 9            Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
10   defense that the complaint “fail[s] to state a claim upon which relief can be granted”—
11   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
12   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
13   Procedure 8(a)(2), which requires a “short and plain statement of the claim showing that
14   the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed factual
15   allegations,’ . . . it [does] demand . . . more than an unadorned, the defendant-unlawfully-
16   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
17   Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
18            “To survive a motion to dismiss, a complaint must contain sufficient factual
19   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
20   (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially
21   plausible when the collective facts pled “allow . . . the court to draw the reasonable
22   inference that the defendant is liable for the misconduct alleged.” Id. There must be
23   “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely
24   consistent with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id.
25   (quoting Twombly, 550 U.S. at 557). The Court need not accept as true “legal
26   conclusions” contained in the complaint, id., or other “allegations that are merely
27   conclusory, unwarranted deductions of fact, or unreasonable inferences,” Daniels-Hall v.
28   Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

                                                     3
                                                                                     18cv2826-CAB-WVG
 1       B. Analysis.
 2          1. Ratification.
 3          With respect to ratification, a supervisor can be held liable for ratifying the
 4   unconstitutional acts of his subordinates. See Watkins v. City of Oakland, 145 F.3d 1087,
 5   1093–94 (9th Cir. 1998). “Ratification” is the approval of a subordinate’s decision and
 6   the basis for the subordinate’s decision. See Sheehan v. City & County of San Francisco,
 7   743 F.3d 1211, 1231 (9th Cir. 2014), reversed on other grounds, 135 S.Ct. 1765 (2015).
 8   Ratification involves a deliberate choice to endorse the acts of subordinates. See id.
 9   Ratification is more than acquiescence, and a mere failure to discipline does not amount
10   to ratification. See id. Here, Plaintiff makes a conclusory allegation that the “final
11   policymaker knew of and specifically approved of (or will approve of) Defendants
12   Mehalik and Esquer, and Doe Officers’ acts.” [Doc. No. 1 at 12, ¶47.]1 Such an
13   “unadorned, the defendant-unlawfully-harmed me accusation” is insufficient. Iqbal, 556
14   U.S. at 678. In his opposition, Plaintiff argues that “a reasonable inference can be drawn
15   that a final policymaker approved the unlawful detention, de facto arrest, and unlawful
16   search because (on information and belief) Deputies Mehalik and Esquer have not been
17   retrained, suspended, fired, or otherwise disciplined for their actions against Plaintiff.
18   However, a mere failure to discipline does not amount to ratification. Sheehan, 743 F. 3d
19   at 1231. Therefore, the motion to dismiss the ratification claim is GRANTED WITH
20   LEAVE TO AMEND as to Defendant County.2
21          2. Monell claim.
22          In the context of claims under 42 U.S.C. § 1983, it has long been established that
23   plaintiffs can demonstrate a constitutional violation by showing that the policies of a
24
25   1
       It is not clear how Plaintiff has a good faith basis to assert the policymaker’s motives, when Plaintiff
26   does not know the identity of the policymaker. The Court assumes Plaintiff’s counsel will abide by their
     obligations under Federal Rule of Civil Procedure Rule 11 to undertake a “reasonable inquiry” prior to
27   reasserting this claim in an amended pleading.
     2
        Plaintiff acknowledges that the statute of limitations has run as to any DOE defendants on all of the
28   claims under 42 U.S.C. §1983. [Doc. No. 4 at 9, n. 4.]

                                                         4
                                                                                            18cv2826-CAB-WVG
 1   municipality or government agency violated their rights. See Gibson v. Cty. of Washoe,
 2   290 F.3d 1175, 1185 (9th Cir. 2002). “A ‘policy’ is ‘a deliberate choice to follow a
 3   course of action ... made from among various alternatives by the official or officials
 4   responsible for establishing final policy with respect to the subject matter in question.’ ”
 5   Fairley v. Luman, 281 F.3d 913, 918 (9th Cir.2002) (per curiam) (quoting Oviatt ex rel
 6   Waugh v. Pearce, 954 F.2d 1470, 1477 (9th Cir.1992)). A plaintiff can prevail by
 7   pointing to both policies of “action” and of “inaction.” Id.
 8          Here, while Plaintiff alleges a litany of unconstitutional policies, he does not
 9   sufficiently tie any of those policies to the alleged violation in this case. Plaintiff must
10   allege how a particular policy led to his own injury. Castro v. Cty of Los Angeles, 833
11   F.3d 1060, 1073 (9th Cir. 2016)(en banc)(citations omitted). Therefore, the motion to
12   dismiss as to the Monell claim is GRANTED WITH LEAVE TO AMEND as to
13   Defendant County.
14          3. Failure to train.
15          “[A]s to a municipality, ‘the inadequacy of police training may serve as the basis
16   for § 1983 liability only where the failure to train amounts to deliberate indifference to
17   the rights of persons with whom the police come into contact.’” Flores v. County of Los
18   Angeles, 758 F.3d 1154, 1158 (9th Cir. 2014) (quoting City of Canton v. Harris, 489 U.S.
19   378, 388 (1989)). This means Plaintiff “’must demonstrate a conscious or deliberate
20   choice on the part of a municipality in order to prevail on a failure to train claim.’” Id.
21   (quoting Price v. Sery, 513 F.3d 962, 973 (9th Cir. 2008)) (internal quotation marks
22   omitted). “Satisfying this standard requires proof that the municipality had actual or
23   constructive notice that a particular omission in their training program will cause
24   municipal employees to violate citizens’ constitutional rights.” Kirkpatrick v. Cty. Of
25   Washoe, 843 F.3d 784, 794 (9th Cir. 2016)(en banc)(internal quotation marks, alterations
26   and citations omitted). In order “to demonstrate that the municipality was on notice of a
27   constitutionally significant gap in its training, it is ordinarily necessary for a plaintiff to
28

                                                     5
                                                                                     18cv2826-CAB-WVG
 1   demonstrate a pattern of similar constitutional violations by untrained employees.” Id.
 2   (internal quotation marks omitted).
 3           “A ‘pattern of similar constitutional violations by [similarly situated] employees is
 4   ordinarily necessary to demonstrate deliberate indifference.’ ” Flores v. Cnty. of Los
 5   Angeles, 759 F.3d 1154, 1159 (9th Cir. 2014) (quoting Connick, 131 S. Ct. at 1360). The
 6   pattern of violations must be very specific. For example, in Connick, the prosecutors
 7   concealed a crime lab report in violation of Brady v. Maryland, 373 U.S. 83 (1963).
 8   Connick, 131 S. Ct. at 1358. The state courts had overturned four other convictions from
 9   that prosecutor's office for Brady violations. id. at 1360. But these violations did not put
10   the prosecutor's office on notice that its training was “deficient in a particular respect”
11   because “[n]one of those cases involved failure to disclose blood evidence, a crime lab
12   report, or physical or scientific evidence of any kind.” id. Thus, Connick indicates that the
13   pattern cannot consist of generic misconduct; rather, it must be a pattern of incidents that
14   closely resemble the underlying misconduct in a particular case. See also Flores, 759
15   F.3d at 1159 (requiring “a pattern of sexual assaults perpetrated by Los Angeles Sheriff's
16   deputies”); Walker v. City of New York, 974 F.2d 293, 299-300 (2d Cir. 1992) (requiring
17   a pattern of perjury by police officers).
18           Here, Plaintiff has failed to allege any similar constitutional violations that would
19   put the County on notice of inadequate training. Instead, Plaintiff merely argues that the
20   deputies “failed to conform their conduct to basic law enforcement standards” and well-
21   trained officers would do so. [Doc. No. 4 at 5-6.] However, a failure to train claim is not
22   about an individual officer’s alleged unconstitutional conduct. Rather, the question is
23   whether plaintiff can demonstrate a pattern of similar constitutional violations by
24   untrained employees. Kirkpatrick, 843 F.3d at 794. Plaintiff has simply failed to do so.
25   Therefore, the motion to dismiss the failure to train claim is GRANTED WITH LEAVE
26   TO AMEND as to Defendant County.
27   /////
28   /////

                                                    6
                                                                                   18cv2826-CAB-WVG
 1          4. ADA.
 2          To state a claim under Title II of the ADA, a plaintiff generally must show:
 3          (1)he is a “qualified individual with a disability”; (2) he was either excluded
            from participation in or denied the benefits of a public entity's services,
 4
            programs, or activities, or was otherwise discriminated against by the public
 5          entity; and (3) such exclusion, denial of benefits, or discrimination was by
            reason of his disability.
 6
 7   Weinreich v. Los Angeles County Metropolitan Transp. Auth., 114 F.3d 976, 978
     (9th Cir.1997).
 8
 9          With respect to an individual, “disability” means: “(A) a physical or mental
10   impairment that substantially limits one or more of the major life activities of such
11   individual … ” 42 U.S.C. § 12102.
12          Plaintiff’s SAC alleges that “[o]n the date and time herein alleged, Plaintiff
13   HUDLOW was injured and informed Defendants of his injury and limitations.” [Doc. No.
14   1 at 16, ¶74.] This is not sufficient to establish a disability for ADA purposes. Plaintiff
15   has not alleged any facts that his impairment substantially limits him in a relevant major
16   life activity. See Selandia v. Regents of Univ. of Cal., No. CIVS031551LKKPANPS, 2006
17   WL 463127 (E.D. Cal. Feb. 24, 2006); Kim v. Potter, 460 F. Supp. 2d 1194 (D. Haw. Apr.
18   26, 2006) (plaintiff not substantially limited in his ability to walk or stand despite
19   permanent physical impairment of walking with a limp); see also Kelly v. Drexel Univ., 94
20   F.3d 102, 108 (3rd Cir. 1996) (degenerative joint disease of right hip causing pain,
21   occasional limp, moderate difficulty walking and maneuvering stairs was not substantial
22   limitation). A single and isolated incident of illness is not sufficient to establish a disability
23   under the ADA. Bresaz v. County of Santa Clara, 136 F.Supp.3d 1125, 1137 (N.D. Cal.
24   2015). Therefore, the motion to dismiss the ADA claim is GRANTED WITH LEAVE TO
25   AMEND.
26                                           CONCLUSION
27          For the reasons set forth above, the motion to dismiss the claims for ratification,
28   failure to train, Monell violation, and ADA violation, is GRANTED WITH LEAVE TO

                                                     7
                                                                                     18cv2826-CAB-WVG
 1   AMEND. This will be Plaintiff’s final opportunity to amend these claims. Should
 2   Plaintiff wish to amend the claims, he shall file a Third Amended Complaint (“TAC”) by
 3   March 22, 2019. If no TAC is filed by March 22, 2019, then Defendants shall answer
 4   the SAC, as amended by this Order, by March 29, 2019.
 5         IT IS SO ORDERED.
 6   Dated: March 1, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               8
                                                                            18cv2826-CAB-WVG
